Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directorsof Rogers Communications Inc. We consent to the inclusion in this annual report on Form 40-F of: - our Report of Independent Registered Public Accounting Firm dated February 18, 2009 on the consolidated balance sheets of Rogers Communications Inc. ("the Company") as at December 31, 2008 and 2007, the consolidated statements of income, shareholders’ equity, comprehensive income and cash flows for each of the years in the two-year period ended December 31, 2008 - our Report of Independent Registered Public Accounting Firm dated February 18, 2009 on the Company’s internal control over financial reporting as of December 31, 2008 each ofwhich is incorporated by reference in this annual report on Form 40-F of the Company for the fiscal year ended December 31, 2008. We also consent to the incorporation by reference of such reports in the Registration Statements (No. 333-154916 and No. 333-147078) on Form F-9 of Rogers Communications Inc. /s/ KPMG LLP Chartered Accountants, Licensed Public Accountants Toronto, Canada February
